UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1868


In re: MALCOLM DEMON TYLER, a/k/a Milt,

                    Petitioner.



             On Petition for Writ of Mandamus. (5:13-cr-00009-FPS-JES-2)


Submitted: November 19, 2018                                Decided: November 28, 2018


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Malcolm Demon Tyler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Malcolm Demon Tyler petitions for a writ of mandamus, alleging the district court

has unduly delayed ruling on the supplement to his 28 U.S.C. § 2255 (2012) motion. He

seeks an order from this court directing the district court to act. Our review of the district

court’s docket reveals that the district court denied Tyler’s supplement to his § 2255

motion on September 5, 2018. Accordingly, because the district court has recently

decided Tyler’s case, we deny the mandamus petition as moot. We grant leave to

proceed in forma pauperis and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        PETITION DENIED




                                              2